DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments and amendments to the independent claims with respect to rejections of Claims 1-20 under 35 USC 101 have been fully considered but they are not persuasive.
With respect to applicant’s arguments that the independent claims now require more than mere display of a map on the GUI, examiner respectfully disagrees. Claim 1 recites performing one or more functions via the GUI for air traffic control and monitoring at any of a high-level and an individual passenger drone level.  The scope of performing one or more functions via the GUI for air traffic control does not require controlling the drones at the high-level or individual level, it merely requires performing a function via the GUI for air traffic control, and displaying a map on the GUI could be a function for air traffic control. 
With respect to applicant’s argument that the GUI is configured to transition between the larger and smaller geography views, which cannot be performed in the mind, examiner agrees, however the GUI transitioning between different geographies is still merely displaying different maps, which is insignificant extra-solution activity and does not integrate the claim into a practical application or amount to significantly more than a mental process. 

With respect to applicant’s argument claims 5 and 14 amendments integrate the claims into a practical application, examiner respectfully disagrees. Monitoring of drones, as well as defining no-fly zones and hold patterns can be performed in the mind. As written the claims do not require any other limitation that integrate them into a practical application or amount to significantly more than a mental process. 
Examiner recommends removing one or more functions from the performing step in the independent claims 1, 10 along with amending this step to clearly require controlling one or more drones in order to overcome the 101 rejections.  
Applicant's arguments and amendments to the independent claims with respect to rejections of Claims 1-20 under 35 USC 103 have been fully considered but they are not persuasive.
With respect to applicant’s argument that Tan fails to teach showing a smaller geography showing the location of each individual passenger drone within a smaller geography, examiner respectfully disagrees. Applicant has not claimed any limitation to the size of the smaller geography, and Tan’s Fig. 7B shows a state level geography with the known current locations of multiple drones (see rejection below). The national level shown in Fig. 7B, while it is not a heat map, shows transitioning to a larger geography. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process) without significantly more. 
Regarding Claim 1, under step 1, the claim is a process. 
Under step 2A prong 1, the claim recites steps of communicating with the ATC system and consolidating data that, under their broadest reasonable interpretation, could be performed in the mind. For example, a person could give voice commands to a plurality of drones and consolidate the layout of their locations in their mind. 
Under step 2A prong 2, providing a visualization via a GUI and performing one or more functions via the GUI, under their broadest reasonable interpretation, covers merely displaying a map on the GUI and doing nothing with it. Because of this, these steps are interpreted as insignificant extra-solution activity, and do not integrate the claim into a practical application. 

Regarding Claim 10, under step 1, the claim is a machine. 
Under step 2A prong 1, the instructions are interpreted to cause the processor to perform the steps of Claim 1, which can be performed in the mind (see Claim 1 analysis).
Under step 2A prong 1, additional elements of a network interface, one or more processors, and memory are claimed, but these are all general components of a computer, and this is interpreted as mere instructions to apply or implement a mental process in a computer. This does not integrate the claim into a practical application. 
Under step 2A prong 2, additional elements of a network interface, one or more processors, and memory are claimed, but these are all fundamental components of a computer, and this is interpreted as mere instructions to apply or implement a mental process in a computer. This does not integrate the claim into a practical application.
  Regarding Claim 19, under step 1, the claim is an article of manufacture. 
Under step 2A prong 1, the instructions are interpreted to cause the processor to perform the steps of Claim 1, which can be performed in the mind (see Claim 1 analysis).
Under step 2A prong 1, an additional element of a CRM comprising instructions is claimed, but this is a general component of a computer, and this is interpreted as 
Under step 2A prong 2, an additional elements of a CRM comprising instructions is claimed, but this is a fundamental component of a computer, and this is interpreted as mere instructions to apply or implement a mental process in a computer. This does not integrate the claim into a practical application.
Regarding Claim 3, under step 1, the claim is a process
Under step 2A prong 1, the claim recites a limitation for consolidating data including a summary or digest. Summarizing a set of data into another consolidated set can be performed in the mind. 
Under step 2A prong 2, the claim has no additional limitations that integrate the claim into a practical application. 
Under step 2B, the claim has no additional limitations that amount to significantly more than a mental process. 
Regarding Claim 12, under step 1, the claim is a machine.
Under step 2A prong 1, the claim recites a limitation for consolidating data including a summary or digest. Summarizing a set of data into another consolidated set can be performed in the mind. 
Under step 2A prong 2, the claim has no additional limitations that integrate the claim into a practical application. 
Under step 2B, the claim has no additional limitations that amount to significantly more than a mental process.
Regarding Claim 4, under step 1, the claim is a process.

Under step 2A prong 2, the claim has no additional limitations that integrate the claim into a practical application. 
Under step 2B, the claim has no additional limitations that amount to significantly more than a mental process. 
Regarding Claim 13, under step 1, the claim is a machine.
Under step 2A prong 1, the claim recites limitations on the types of data in the first data set. These data types can still be observed, and obtaining the first data set can still be performed in the mind. 
Under step 2A prong 2, the claim has no additional limitations that integrate the claim into a practical application. 
Under step 2B, the claim has no additional limitations that amount to significantly more than a mental process.
Regarding Claim 5, under step 1, the claim is a process.
Under step 2A prong 1, the claim recites “any of” two groups of additional steps that include monitoring of the drones. Monitoring drones can still be performed in the mind.  
Under step 2A prong 2, the claim’s use of “any of” means subject matter is claimed that does not have the drone control steps listed within each group. Air traffic control is nominally recited but this is interpreted as insignificant extra-solution activity, as nothing more than displaying of data that may or may not be used to control the 
Under step 2B, the claim’s use of “any of” means subject matter is claimed that does not have the drone control steps listed within each group. Air traffic control is nominally recited but this is interpreted as insignificant extra-solution activity, as nothing more than displaying of data that may or may not be used to control the drones is positively claimed. This does not amount to significantly more than a mental process. 
Regarding Claim 14, under step 1, the claim is a machine. 
Under step 2A prong 1, the claim recites “any of” two groups of additional steps that include monitoring of the drones. Monitoring drones can still be performed in the mind.  
Under step 2A prong 2, the claim’s use of “any of” means subject matter is claimed that does not have the drone control steps listed within each group. Air traffic control is nominally recited but this is interpreted as insignificant extra-solution activity, as nothing more than displaying of data that may or may not be used to control the drones is positively claimed. This does not integrate the claim into a practical application. 
Under step 2B, the claim’s use of “any of” means subject matter is claimed that does not have the drone control steps listed within each group. Air traffic control is nominally recited but this is interpreted as insignificant extra-solution activity, as nothing more than displaying of data that may or may not be used to control the drones is positively claimed. This does not amount to significantly more than a mental process. 

Regarding Claim 6, under step 1, the claim is a process.
Under step 2A prong 1, the claim does not recite any additional steps that can be performed in the mind. 
Under step 2A prong 2, the claim recites additional steps, but these steps are directed to the passenger drones, not the claimed passenger drone air traffic control and monitoring method. A plurality of passenger drones is not positively claimed (as this is a method claim), so limitations on how the passenger drones are configured do not materially change the claimed method and are given no patentable weight. The claim has no additional elements that integrate the claim into a practical application.
Under step 2B, the claim recites additional steps, but these steps are directed to the passenger drones, not the claimed passenger drone air traffic control and monitoring method. A plurality of passenger drones is not positively claimed (as this is a method claim), so limitations on how the passenger drones are configured do not materially change the claimed method and are given no patentable weight. The claim has no additional elements that amount to significantly more than a mental process.
Regarding Claim 15, under step 1, the claim is a machine.
Under step 2A prong 1, the claim does not recite any additional steps for the processor to implement that can be performed in the mind. 
Under step 2A prong 2, the claim recites additional steps, but these steps are directed to the passenger drones, which are not positively claimed as part of the system. A plurality of passenger drones is not positively claimed so limitations on how the passenger drones are configured do not materially change the claimed system 
Under step 2B, the claim recites additional steps, but these steps are directed to the passenger drones, not the claimed passenger drone air traffic control and monitoring method. A plurality of passenger drones is not positively claimed (as this is a method claim), so limitations on how the passenger drones are configured do not materially change the claimed method and are given no patentable weight. The claim has no additional elements that amount to significantly more than a mental process.

Regarding Claim 7, under step 1, the claim is a process.
Under step 2A prong 1, the claim does not recite any additional steps that can be performed in the mind. 
Under step 2A prong 2, the claim recites additional steps, but these steps are directed to the passenger drones, not the claimed passenger drone air traffic control and monitoring method. A plurality of passenger drones is not positively claimed (as this is a method claim), so limitations on how the passenger drones are configured do not materially change the claimed system and are given no patentable weight. The claim has no additional elements that integrate the claim into a practical application.
Under step 2B, the claim recites additional steps, but these steps are directed to the passenger drones, not the claimed system. A plurality of passenger drones is not positively claimed as part of the system, so limitations on how the passenger drones are configured do not materially change the claimed system and are given no patentable 
Regarding Claim 16, under step 1, the claim is a machine.
Under step 2A prong 1, the claim does not recite any additional steps for the processor to implement that can be performed in the mind. 
Under step 2A prong 2, the claim recites additional steps, but these steps are directed to the passenger drones, which are not positively claimed as part of the system. A plurality of passenger drones is not positively claimed so limitations on how the passenger drones are configured do not materially change the claimed system functions and are given no patentable weight. The claim has no additional elements that integrate the claim into a practical application.
Under step 2B, the claim recites additional steps, but these steps are directed to the passenger drones, not the claimed passenger drone air traffic control and monitoring method. A plurality of passenger drones is not positively claimed (as this is a method claim), so limitations on how the passenger drones are configured do not materially change the claimed method and are given no patentable weight. The claim has no additional elements that amount to significantly more than a mental process.
Regarding Claim 8, under step 1, the claim is a process.
Under step 2A prong 1, the claim does not recite any additional steps that can be performed in the mind. 
Under step 2A prong 2, the claim recites additional limitations, but these limitations are directed to the passenger drones, not the claimed passenger drone air traffic control and monitoring method. A plurality of passenger drones is not positively 
Under step 2B, the claim recites additional limitations, but these limitations are directed to the passenger drones, not the claimed passenger drone air traffic control and monitoring method. A plurality of passenger drones is not positively claimed (as this is a method claim), so limitations on how the passenger drones are configured do not materially change the claimed method and are given no patentable weight. The claim has no additional elements that amount to significantly more than a mental process.
Regarding Claim 17, under step 1, the claim is a machine.
Under step 2A prong 1, the claim does not recite any additional steps for the processor to implement that can be performed in the mind. 
Under step 2A prong 2, the claim recites additional steps, but these steps are directed to the passenger drones, which are not positively claimed as part of the system. A plurality of passenger drones is not positively claimed so limitations on how the passenger drones are configured do not materially change the claimed system functions and are given no patentable weight. The claim has no additional elements that integrate the claim into a practical application.
Under step 2B, the claim recites additional steps, but these steps are directed to the passenger drones, not the claimed passenger drone air traffic control and monitoring method. A plurality of passenger drones is not positively claimed (as this is a method claim), so limitations on how the passenger drones are configured do not 
Regarding Claim 9, under step 1, the claim is a process.
Under step 2A prong 1, the claim does not recite any additional steps that can be performed in the mind. 
Under step 2A prong 2, the claim recites additional limitations, but these limitations are directed to the cell networks that the drones have circuitry to communicate with, not the claimed passenger drone air traffic control and monitoring method. This limitation does not add additional steps or limit the scope of the communicating step or any others of Claim 1, so limitations on the cell networks that the drone circuitry can communicate with do not materially change the claimed method and are given no patentable weight. The claim has no additional elements that integrate the claim into a practical application.
Under step 2B, the claim recites additional limitations, but these limitations are directed to the cell networks that the drones have circuitry to communicate with, not the claimed passenger drone air traffic control and monitoring method. This limitation does not add additional steps or limit the scope of the communicating step or any others of Claim 1, so limitations on the cell networks that the drone circuitry can communicate with do not materially change the claimed method and are given no patentable weight. The claim has no additional elements that amount to significantly more than a mental process.
Regarding Claim 18, under step 1, the claim is a machine.

Under step 2A prong 2, the claim recites additional limitations, but these limitations are directed to the cell networks that the drones have circuitry to communicate with, which are not positively claimed as part of the system. This limitation does not add additional steps or limit the scope of how the processor communicates or any other functions of Claim 10, so limitations on the cell networks that the drone circuitry can communicate with do not materially change the claimed system and are given no patentable weight. The claim has no additional elements that integrate the claim into a practical application.
Under step 2B, the claim recites additional limitations, but these limitations are directed to the cell networks that the drones have circuitry to communicate with, which are not positively claimed as part of the system. This limitation does not add additional steps or limit the scope of how the processor communicates or any other functions of Claim 10, so limitations on the cell networks that the drone circuitry can communicate with do not materially change the claimed system and are given no patentable weight. The claim has no additional elements that amount to significantly more than a mental process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1,3,5,7-8, 10, 12, 14, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US 10039114; hereinafter referred to as Tan) in view of Elmasry et al (US 20160351057; hereinafter referred to as Elmasry), Gohl et al (US 9630714; hereinafter referred to as Gohl) and Herriot et al (US 20140114606; hereinafter referred to as Herriot).
Regarding Claim 1, Tan teaches A drone air traffic control and monitoring method (see at least Fig. 6 interpreted as an air traffic control and monitoring method) implemented by a consolidated system, the method comprising: 
communicating with an Air Traffic Control (ATC) system which is executed on a plurality of servers (see at least “Provider controller device 225 may include one or more devices for receiving UAV information from UAV(s) 205 and/or providing control information to UAV(s) 205… provider controller device 225 may be included in a data center, a cloud computing environment, a server farm, or the like, which may include multiple provider controller devices 225” in col. 4 lines 33-45), wherein the ATC system is configured to communicate with a plurality of drones in a geographic or zone coverage (see at least “Furthermore, a user may manage an entire fleet of UAVs 205 that are located across a large geographic area (e.g., a state, a country, a region, a continent, etc.).” in col. 12 lines 59-61, note despite the state level being described as a large geographic area, this is interpreted as a smaller geography compared to a country or continent, and applicant has not claimed any limitations on the size of each geography); 
to provide a visualization of the drone air traffic for a larger geography comprising a plurality of geographic or zone coverages (see at least Fig. 7B element 730, the UAV location displayed on a national scale interpreted as a larger geography); 
and for a smaller geography comprising individual geographic or zone coverage, wherein the visualization of the smaller geography comprises a view of the smaller geography with a current location of each individual drone within the smaller geography shown therein (see at least 740 displaying locations of multiple UAVs within a state level geography in Fig. 7B and col. 13 lines 30-35 interpreted as a smaller geography). Note because applicant’s claims are silent to any limitation on the size of the smaller geography or how the system knows it is displaying the current location of all the drones in a geography, this is broadly interpreted as a geography that is smaller than the larger geography and does not exclude from display any known drone locations within the geography. Tan’s state-level geography in element 740 of Fig. 7B is interpreted to fall within the scope of the smaller geography, the national scale view in Fig. 7B element 730 is interpreted as a larger geography view. Tan’s disclosure of managing a fleet of UAV’s across a state and (col. 12 lines 59-61) display of two drones within the state-level geography is interpreted as displaying the current location of all drones known to be within the state-level geography.  
providing the visualization via a Graphical User Interface (GUI) (see at least “the controller device may provide the UAV information for display via a user interface” in col. 11 lines 54-55 and Fig. 7B interpreted as the visualization); and 
wherein the visualization transitions from the larger geography to the view of the current location of each of the individual drones shown within the smaller geography via a drill down from the larger geography to the smaller geography (see at least state level view 740 in Fig. 7B interpreted as the visualization transitioning to zoomed in or drilled down view of the smaller geography from the national to state visualizations)and transitions from the view of the current location of each of the individual drones shown within the smaller geography to the larger geography via an expansion from the smaller geography to the larger geography (see at least national visualizations of ROUTE in Fig. 7B interpreted as the visualization transitioning to an expanded view from the state level view). Note the claim is silent regarding the specifics of how the transition occurs, so it is broadly interpreted as any form of the visualization changing between the smaller and larger geographies, which Fig. 7B of Tan clearly shows. 
performing one or more functions via the GUI for air traffic control and monitoring (see at least “shown by reference number 740, assume that the user interface provides UAV information for multiple UAVs 205… the controller device may receive user input to provide control information to one or more of the UAVs 205 to modify a route and prevent the collision.” in col. 13 lines 30-40) at any of a high-level for the larger geography (see at least route displayed on national scale in Fig. 7B element 730) and an individual drone level for the smaller geography (see at least Fig. 7B element 740 in Fig. 7B). 
	While Tan teaches UAV control implemented on multiple control devices (see col. 4 lines 33-45), it is silent to data being consolidated from those devices, but Elmasry does teach:
consolidating data from the plurality of servers (see at least “each regional UAS server 104 may also be configured to optimize, consolidate, or compress the situation traffic alert, flight planning, map, navigation or the like)” in par. 0032 interpreted to disclose using the flight information and position information used for mapping/visualization of UAV position information)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tan to incorporate the teachings of Elmasry wherein the controller device is implemented by a plurality of servers with a hierarchal control structure that consolidate drone position/location and consolidate data from each server at a higher level server. The motivation to incorporate the teachings of Elmasry would be to save bandwidth and provide privacy protection when applicable (see par. 0024).
Tan and Elmasry are silent to drones carrying passengers, but Gohl does teach: 
	passenger drones (see at least “a UAV may carry passengers” in col 3 lines
42-45).
It would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the method taught by
Tan as modified by Elmasry to incorporate the teachings of Gohl wherein the
drones carry passengers. The motivation to incorporate the teachings of Gohl would be
passenger drones applies to all other claims as well, and a repeat statement of the combination with each claim is not necessary. 
While Tan shows a map of a larger geography with UAV’s in it, Tan, Elmasry, and Gohl, do not explicitly disclose a heat map of congestion. However, Herriot does teach:
wherein the visualization of the larger geography comprises a heat map of congestion (see at least “The accumulated air traffic data totals for the region or a specific grid square within the region are then compiled and plotted as a "heat map" illustrating the "hot" (high-traffic) and "cold" (low-traffic) locations within the region” in par. 0033 and Figs. 1-3)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tan as modified by Elmasry, Gohl, and Herriot to incorporate the teachings of Herriot wherein a heat map is used to display high-traffic regions. The motivation to incorporate the teachings of Herriot would be to avoid routing UAV’s to high-traffic regions where collisions or travel delays could occur. 

	Regarding Claim 10, Tan teaches a system (see at least elements of Fig. 1B interpreted to make up a system) comprising: 
a network interface (see at least communication interface 370 in Fig. 3 and col. 6 lines 43-55) and one or more processors communicatively coupled to one another (see ; and memory storing instructions that, when executed, cause the one or more processors (see at least memory 330 and col. 6 line 65 to col. 7 line 9) to: 
The instructions are interpreted to cause the processor to implement the method of claim 1. This is taught by Tan as modified by Elmasry, Gohl and Herriot (see Claim 1 analysis).
Regarding Claim 19, Tan teaches a non-transitory computer-readable medium comprising instructions that, when executed, cause one or more processors to perform steps of:  (see computer readable medium in col. 6 line 65 to col. 7 line 9, it is interpreted that all processor functions disclosed in Tan are caused by instructions stored on a CRM). The claimed instructions are interpreted to cause the one or more processors to implement the method of Claim 1. This is taught by Tan as modified by Elmasry, Gohl, and Herriot (see Claim 1 analysis)
	Regarding Claim 3, Tan as modified by Elmasry, Gohl, and Herriot teaches the method of claim 1 (see Claim 1 analysis). Tan further teaches wherein, while the visualization for the smaller geography is displayed in the GUI, the consolidating the data comprises obtaining a first set of data (see at least “As shown in FIG. 7B, and by reference number 730, assume that the controller device (e.g., and/or client device 235) provides the UAV information for display. For example, assume that the UAV information includes … location information that identifies a location of UAV 205, mission information that identifies a mission of UAV 205, destination information that identifies a destination of UAV 205, video information that includes a video feed of UAV 205, and route information that identifies a route of UAV 205” in col. 13 lines 24-29 first set of data) and,. 
Tan does not explicitly teach a summarizing of the data, but Elmasry does teach:
such that while the high-level visualization of the larger geography is displayed in the GUI the consolidating the data comprises obtaining a second set of data (see at least Fig. 6 step 606 and “consolidated flight information and position information” in par. 0038) which is a summary or digest of the first set of data (see at least “This configuration also avoids creating a bottleneck if every record has to reach a single national server… It is noted that each regional UAS server 104 may also be configured to optimize, consolidate, or compress the situation awareness information received from the ground control stations 102 before sending the information to the national UAS server 108” in par. 0024). Note because the national server is not receiving every record in the consolidated/compressed situational awareness information, this is interpreted to mean the regional servers are providing some sort of summary or digest of the records to the national server. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tan as modified by Elmasry, Gohl, and Herriot to incorporate the teachings of Elmasry wherein a server processes and creates a summarized version of the situation awareness information. The motivation to incorporate the teachings of Elmasry would be to “save bandwidth and provide privacy protection” (see par. 0024).
Tan, Elmasry, and Gohl do not explicitly teach the following, but Herriot does teach:
which data consolidated from the plurality of servers depends on which visualization is being displayed (see at least step 1410 “providing geographic data” defining the geographic region and grid data before step 1420 “providing air traffic data” in par. 0046 and Fig. 14 “Any variety of real-time and/or archived data sets can be used to represent the air traffic over a region” In par. 0032 interpreted to mean the air traffic data set used depends on the geographic region for which the heat map is displayed)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tan as modified by Elmasry, Gohl, and Herriot to incorporate the teachings of Herriot wherein the air traffic data set that is processed depends on the geographic data being displayed. The motivation to incorporate the teachings of Herriot would be to enable display options with multiple levels of resolution (see par. 0034).

Regarding Claim 12, the system as taught by Tan modified by Elmasry and Gohl teach the one or more processors performing the claimed method (see analysis of claim 3 for rejection of the method)).

Regarding Claim 5, Tan as modified by Elmasry, Gohl, and Herriot teaches the method of claim 1 (see Claim 1 analysis), Tan further teaches:
wherein, for the visualization of the smaller geography, the air traffic control and monitoring comprises a selection of an individual drone within the visualization of the smaller geography for any of flight plan management; separation assurance; real-time control (see at least “the controller device may receive user input to provide control one or more of the UAVs 205 to modify a route and prevent the collision.” In col. 13 lines 38-40, providing control information to one of the UAVs is interpreted as selection of an individual drone for flight plan management, separation assurance, and real-time control); monitoring of speed, altitude, location, and direction, weather and obstacle reporting; landing services, (see at least controller device determining UAV information in col. 5 lines 5-7 is interpreted as monitoring that UAV information, and see col. 11 lines 8-31 for determining speed, elevation, location, and route (direction) information); and 
wherein, for the high-level visualization of the larger geography, the air traffic control and monitoring comprises any of defining no-fly zones, controlling congestion, managing traffic, and defining hold patterns. (see at least “The control information may cause UAV 205 to perform an action based on an instruction included in the control information, as described above. In this way, a user (e.g., a network operator, a third party, a UAV pilot, etc.) may manage and control multiple UAVs 205 for which the user is responsible. Because the control information is provided via RAN 215, UAVs 205 may reliably receive the control information, thereby improving management and control of UAVs 205. Furthermore, a user may manage an entire fleet of UAVs 205 that are located across a large geographic area (e.g., a state, a country, a region, a continent, etc.).” in col. 12 line 51-62 interpreted as control and monitoring at a high-level and see at least “For example, UAV 205 may modify a route of UAV 205, an elevation of UAV 205, a speed of UAV 205, etc. based on the instruction, to avoid a collision with another UAV 205. In this way, a user may manage and/or control multiple UAVs 205 for which the user is responsible, and may avoid problems associated with multiple UAVs 205, 
Regarding Claim 14, the system as taught by Tan modified by Elmasry and Gohl teach the one or more processors performing the claimed method (see analysis of claim 5 for rejection of the method).

Regarding Claim 7, Tan as modified by Elmasry, Gohl, and Herriot teaches the method of claim 1 (see Claim 1 analysis), Tan does not explicitly say the system operates autonomously, but Elmasry does teach: wherein one or more of the plurality of passenger drones are configured for autonomous operation through the air traffic control (see at least “Alternatively, the control schemes for these UASs may include execution of preplanned and preprogrammed flight plans, which may be autonomously executed by a particular UAS.” in par. 0004).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tan as modified by Elmasry, Gohl, and Herriot to incorporate the teachings of Elmasry wherein the drones are controlled autonomously through the control system. The motivation to incorporate the teachings of Elmasry would be to fly the aircraft without the need of an onboard or remote pilot. 
	
Regarding Claim 16, the system as taught by Tan modified by Elmasry and Gohl teach the one or more processors performing the claimed method (see analysis of claim 7 for rejection of the method)

Regarding Claim 8, Tan as modified by Elmasry, Gohl, and Herriot teaches the method of claim 1 (see Claim 1 analysis). Tan further teaches wherein the plurality of passenger drones each comprise circuitry adapted to communicate via a plurality of cell networks to the plurality of servers (see at least “in some implementations, UAV 205 may include one or more components for communicating with base station(s) 210. Additionally, or alternatively, UAV 205 may transmit UAV information to and/or may receive control information from a controller device, such as provider controller device 225 and/or third party controller device 250. The UAV information and/or the control information may be communicated via base station 210 and/or core network 220.” In col. 2 line 56 to col. 3 line 7, and “Additionally, or alternatively, one or more base stations 210 may be associated with a RAN that is not associated with the LTE network. Base station 210 may send traffic to and/or receive traffic from UAV 205 via an air interface” in col. 3 line 15-20, the components for communicating with multiple bases stations and/core network are interpreted as circuitry adapted to communicate via a plurality of cell networks)
Regarding Claim 17, the system as taught by Tan modified by Elmasry and Gohl teach the one or more processors performing the claimed method (see analysis of claim 8 for rejection of the method)

	
	Claim 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan as modified by Elmasry, Gohl, and Herriot, and further in view of Gilboa-Amir et al (US (10553122; hereinafter referred to as Gilboa-Amir).

Regarding Claim 4, Tan as modified by Elmasry, Gohl, and Herriot teaches the method of claim 3 (see Claim 3 analysis). Tan further teaches wherein the first set of data comprises speed (see speed information in col. 11 lines 8-31), altitude (see elevation information in col. 11 lines 8-31), location (see location information in col. 11 lines 8-31), direction (see at least route information in col. 11 lines 8-31 interpreted as direction information). Note the first set of data is interpreted to include data obtained directly from the UAV or from a server.
Tan, Elmasry and Gohl do not explicitly teach the following, but Gilboa-Amir does teach:
weather and obstacle reporting from individual passenger drones (see at least “different types of travel related data may be sensed and collected by different sensors of a UAV. For example, an obstacle sensor (e.g., an image sensor, distance sensor, etc.) may be utilized for determining the presence of an obstacle (e.g., construction crane, new building, tree, etc.), for which data may be sensed and provided regarding GPS or other coordinates as indicating the location of the obstacle… weather sensors (e.g., wind speed sensors, precipitation sensors, etc.) may sense and provide travel related data regarding wind speed, direction, amount of precipitation, GPS or other coordinates regarding location, direction of movement, etc.” in col. 2 lines 44-61).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tan as modified by Elmasry, Gohl, and Herriot to incorporate the teachings of Gilboa-Amir wherein weather and obstacle data is detected by the individual drones and reported to a central management system. The motivation to incorporate the teachings of Gilboa-
Regarding Claim 13, the system as taught by Tan modified by Elmasry, Gohl and Gilboa-Amir teach the one or more processors performing the claimed method (see analysis of claim 4 for rejection of the method).

Claim 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan as modified by Elmasry, Gohl, and Herriot and further in view of Pasko et al (US 20160300492; hereinafter referred to as Pasko).
Regarding Claim 6, Tan as modified by Elmasry, Gohl, and Herriot teaches the method of claim 1 (see Claim 1 analysis), Tan further teaches: 
Tan, Elmasry and Gohl, fail to explicitly teach the following, but Pasko does teach wherein the plurality of passenger drones are configured to constrain flight based on coverage of a plurality of cell towers (see at least wireless network 240 including base stations or cell towers in par. 0025 and “UAV platform 230 may generate flight path instructions that identify the selected network (e.g., wireless network 240, a third party network, etc.). In some implementations, the flight path instructions may include… network information (e.g., locations of base stations of wireless network 240 via which UAV 220 may communicate with UAV platform 230” in par. 0058 interpreted as the system receiving cell tower coverage information), wherein constraining flight comprises one or more of pre-configuring the plurality of passenger drones to operate only where the coverage exists (see at least “UAV platform 230 may determine to not hand over control and may maintain control of UAV 220 when UAV 220 is leaving a coverage area , monitoring cell signal strength by the plurality of passenger drones (see at least “For example, the network connectivity information may include information associated with signal strength between UAV 220 and the selected network, a bandwidth provided by the selected network to UAV 220, etc” in par. 0062 interpreted as monitoring cell signal strength) and adjusting flight based therein, and a combination thereof (see at least “turn around so as to not leave the coverage area associated with one of networks 240-260” in par. 0065 interpreted as instructing a UAV to perform a combination of adjusting flight and only operating where coverage exists). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tan as modified by Elmasry, Gohl, and Herriot to incorporate the teachings of Pasko wherein the drones are configured to constrain flight to operate only where coverage exists. The motivation to incorporate the teachings of Pasko would be to ensure the ATC system does not lose all communications with the UAV (see par. 0064).
Regarding Claim 15, the system as taught by Tan modified by Elmasry, Gohl, Herriot and Pasko teach the one or more processors performing the claimed method (see analysis of claim 6 for rejection of the method).

Claim 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan as modified by Elmasry, Gohl, and Herriot, and further in view of Heilman et al (US; hereinafter referred to as Heilman).
Regarding Claim 9, Tan as modified by Elmasry, Gohl, and Herriot teaches the method of claim 8 (see Claim 8 analysis).  Tan further teaches wherein the plurality of cell networks comprise a first wireless network (see at least “Base station 210 may include one or more devices capable of transferring traffic, such as audio, video, text, and/or other traffic, destined for and/or received from UAV 205. In some implementations, base station 210 may include an evolved NodeB (eNB) associated with an LTE radio access network (RAN)” in col. 3 lines 8-10) and a second wireless network each provide bidirectional communication between the passenger drone and the plurality of servers (see at least “Additionally…one or more base stations 210 may be associated with a RAN that is not associated with the LTE network. Base station 210 may send traffic to and/or receive traffic from UAV 205 via an air interface” in col. 3 lines 15-19) 
Tan does not say that these two cell networks operate with one as a primary and one as a backup, but Heilman does teach wireless networks operating for redundancy with one of the first wireless network and the second wireless network operating as primary and another as backup (see at least “The cellular communication module 130 could act as a back-up system for takeoff and landing, as well, in case the Wi-Fi link 155 is lost. The satellite communications module 135 may be used as the backup or redundant communications link for sending and receiving navigation commands from a remote operator or remote system” in par. 0045). 

Regarding Claim 18, the system as taught by Tan modified by Elmasry, Gohl, and Heilman teach the one or more processors performing the claimed method (see analysis of claim 9 for rejection of the method)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Samuthirapandian et al (US 9105183) discloses graphically displaying air traffic information for which pilot can zoom in and out to view small and large geographies and select individual aircraft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./           Examiner, Art Unit 3664    

/ROBERT T NGUYEN/           PRIMARY EXAMINER, Art Unit 3664